DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 25-46 are pending in this office action.

Response to Arguments
Applicant’s arguments filed on July 6thth, 2021, with respect to claims 25-46 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2008/0183975 issued to Foster et al. (hereinafter as “Foster”) in view of U.S Patent Application Publication 2011/0208784 issued to Butcher et al. (hereinafter as “Butcher”) in further view of U.S Patent Application Publication 2014/0046906 issued to Patiejunas et al. (hereinafter as “Patiejunas”) does not teach and/or render obvious the following claim limitations of the instant application in combination with the remaining of the claims:

comprises generating a fragment-ID for the generated fragment, the fragment-ID comprising a global unique extent identifier of [[the]] a corresponding extent to which the generated fragment is assigned and a fragment number, appending the fragment-ID to a payload from the portion of the sub-system specific record, and generating check data covering the fragment-ID and the payload and appending the check data to [[the]] an end of the appended fragment-ID and payload;
determining, at each of the plurality of store servers that contain the corresponding extent with the assigned fragment, whether the check data associated with the assigned fragment is correctly written;

With regards to the above limitation, U.S Patent Application Publication 2008/0183975 issued to Foster et al. (hereinafter as "Foster") teaches providing an improved method of rebuilding a data segment stored on a dispersed data storage by maintaining a data store of the different data segments that stored on the dispersed data storage. Foster determines the slices to be stored according to each slice server by examining each write request to determine the information is sufficient enough to be written in and storing transaction identifier along with the data slice. The rebuild detector is able to detect missing and outdated slices by determining corrupt data slices by verifying checksums of each data slices. The results of the storing the write data results in outputting notification of successfully written into the stores and providing a successful write as confirmation. Foster is the closet prior art to teach providing a plurality of sub-systems comprising of plurality of un-cataloged sub-system and issuing a write command to a plurality of store servers associated to extent with assigned 

The novelty of the invention improve the functionality of multi-tenant solution by taking single-tenant foundational database technology by improving the growth of the cloud-based computing in dealing with multi-tenancy provide less-expensive and efficient system. The unified system provided in the claimed invention provide better performance, higher trust, and superior scale utilizing enterprise-class trust that is superior than web-class scale by adding privacy, availability, performance, transparency, and prevention of data loss by integrating into a single unified system of record as shown below in the applicant’s drawing of Fig. 3A shown below. 


    PNG
    media_image1.png
    681
    850
    media_image1.png
    Greyscale

	By providing a unified catalog in which provides independent subsystem in which are independent and incompatible to other subsystems can offer efficient usage and higher availability by facilitating management and uniform communication through extents and fragments. Thus, by cataloging each subsystem according to a fragment-ID and determining which assigned fragment is assigned and appending fragment-ID along with a check data to determine how the data is correctly written. As indicated in the applicant’s specification on [0070], “ensure only good data (with correct ID) is located, while extents and fragments allow for sequential performance and efficient metadata. It is contemplated recovery oriented computing emphasizes quick repair for availability …provides for high-level correctness, robustness, and performance”. Thus, appending the check data to the end of the combination of the appended fragment ID and payload would provide better verification to identify the matching data to provide a quick repair to the data and better recovery to the system in a unified multi-tenant environment.




The novelty of the invention improve the functionality of multi-tenant solution by taking single-tenant foundational database technology by improving the growth of the 


    PNG
    media_image1.png
    681
    850
    media_image1.png
    Greyscale

	By providing a unified catalog in which provides independent subsystem in which are independent and incompatible to other subsystems can offer efficient usage and higher availability by facilitating management and uniform communication through extents and fragments. Thus, by cataloging each subsystem according to a fragment-ID and determining which assigned fragment is assigned and appending fragment-ID along with a check data to determine how the data is correctly written. As indicated in the applicant’s specification on [0070], “ensure only good data (with correct ID) is located, while extents and fragments allow for sequential performance and efficient metadata. It 

	Finally to the above limitation, U.S Patent Application Publication 2014/0046906 issued to Patiejunas et al. (hereinafter as “Patiejunas”) teaches facilitating a cost-effective and reliable data identification in an archival data storage system by data object identifier by encoding storage location information to locate a data object stored in an archival data storage system to reduce the cost to store a global index by encoding policy information to access the data based on object, payload validation and verifying the integrity of the payload data, metadata validation information based on error-detection codes validating integrity of the data object identifier. Patiejunas is the closest prior art to teach generating a check data to cover fragment ID and payload and appending the check data to the end of the fragment. Patiejunas does not explicitly teach the combination of “generating a fragment-ID for the generated fragment, the fragment-ID comprising a global unique extent identifier of a corresponding extent to which the generated fragment is assigned and a fragment number, appending the fragment-ID to a payload from the portion of the sub-system specific record, and generating check data covering the fragment-ID and the payload and appending the check data to an end of the appended fragment-ID and payload” and then further “determining, at each of the plurality of store servers that contain the corresponding 

The novelty of the invention improve the functionality of multi-tenant solution by taking single-tenant foundational database technology by improving the growth of the cloud-based computing in dealing with multi-tenancy provide less-expensive and efficient system. The unified system provided in the claimed invention provide better performance, higher trust, and superior scale utilizing enterprise-class trust that is superior than web-class scale by adding privacy, availability, performance, transparency, and prevention of data loss by integrating into a single unified system of record as shown below in the applicant’s drawing of Fig. 3A shown below. 


    PNG
    media_image1.png
    681
    850
    media_image1.png
    Greyscale

	By providing a unified catalog in which provides independent subsystem in which are independent and incompatible to other subsystems can offer efficient usage and higher availability by facilitating management and uniform communication through 

A further search was conducted for the claims in the instant application, the closest prior art of records found were U.S Patent Application Publication 2010/0153345 issued to Ginkel et al. (hereinafter as “Ginkel”), U.S Patent Application Publication 2011/0071989 issued to Wilson et al. (hereinafter as “Wilson”), and U.S Patent Application Publication 2013/0297995 issued to Hayashi et al. (hereinafter as “Hayashi”). 

Ginkel teaches transporting processes within a distributed computing system such as a cluster that handles events of nodes by determining the transportation according to evaluating the hash tables to determine database, table, location lookup by identifying the identifier or key. Accordingly, Ginkel teaches to determine whether the process instance is handle at the node in such that it verify and determine whether the 

The novelty of the invention improve the functionality of multi-tenant solution by taking single-tenant foundational database technology by improving the growth of the cloud-based computing in dealing with multi-tenancy provide less-expensive and efficient system. The unified system provided in the claimed invention provide better performance, higher trust, and superior scale utilizing enterprise-class trust that is superior than web-class scale by adding privacy, availability, performance, transparency, and prevention of data loss by integrating into a single unified system of record as shown below in the applicant’s drawing of Fig. 3A shown below. 


    PNG
    media_image1.png
    681
    850
    media_image1.png
    Greyscale

	By providing a unified catalog in which provides independent subsystem in which are independent and incompatible to other subsystems can offer efficient usage and higher availability by facilitating management and uniform communication through extents and fragments. Thus, by cataloging each subsystem according to a fragment-ID and determining which assigned fragment is assigned and appending fragment-ID along with a check data to determine how the data is correctly written. As indicated in the applicant’s specification on [0070], “ensure only good data (with correct ID) is located, while extents and fragments allow for sequential performance and efficient metadata. It is contemplated recovery oriented computing emphasizes quick repair for availability …provides for high-level correctness, robustness, and performance”. Thus, appending the check data to the end of the combination of the appended fragment ID and payload would provide better verification to identify the matching data to provide a quick repair to the data and better recovery to the system in a unified multi-tenant environment.



The novelty of the invention improve the functionality of multi-tenant solution by taking single-tenant foundational database technology by improving the growth of the cloud-based computing in dealing with multi-tenancy provide less-expensive and efficient system. The unified system provided in the claimed invention provide better performance, higher trust, and superior scale utilizing enterprise-class trust that is superior than web-class scale by adding privacy, availability, performance, 


    PNG
    media_image1.png
    681
    850
    media_image1.png
    Greyscale

	By providing a unified catalog in which provides independent subsystem in which are independent and incompatible to other subsystems can offer efficient usage and higher availability by facilitating management and uniform communication through extents and fragments. Thus, by cataloging each subsystem according to a fragment-ID and determining which assigned fragment is assigned and appending fragment-ID along with a check data to determine how the data is correctly written. As indicated in the applicant’s specification on [0070], “ensure only good data (with correct ID) is located, while extents and fragments allow for sequential performance and efficient metadata. It is contemplated recovery oriented computing emphasizes quick repair for availability …provides for high-level correctness, robustness, and performance”. Thus, appending the check data to the end of the combination of the appended fragment ID and payload 

	Finally, Hayashi teach a data recording apparatus in which reads out data by determining the cyclic redundancy check (CRC) by determining the master data based on a verification value and determines if the write is successfully completed or an error has occurred based on the verification. As shown in Fig. 2 of Hayashi, the writing of the data comprises of storing a write data and determine if the write data matches the master data to be successfully completed or not. 


    PNG
    media_image2.png
    637
    727
    media_image2.png
    Greyscale

	Hayashi specify providing clarification of determining whether a write is successful or not, however Hayashi does not teach the combination of “generating a fragment-ID for the generated fragment, the fragment-ID comprising a global unique extent identifier of a corresponding extent to which the generated fragment is assigned and a fragment number, appending the fragment-ID to a payload from the portion of the sub-system specific record, and generating check data covering the fragment-ID and the payload and appending the check data to an end of the appended fragment-ID and 

The novelty of the invention improve the functionality of multi-tenant solution by taking single-tenant foundational database technology by improving the growth of the cloud-based computing in dealing with multi-tenancy provide less-expensive and efficient system. The unified system provided in the claimed invention provide better performance, higher trust, and superior scale utilizing enterprise-class trust that is superior than web-class scale by adding privacy, availability, performance, transparency, and prevention of data loss by integrating into a single unified system of record as shown below in the applicant’s drawing of Fig. 3A shown below. 


    PNG
    media_image1.png
    681
    850
    media_image1.png
    Greyscale

	By providing a unified catalog in which provides independent subsystem in which are independent and incompatible to other subsystems can offer efficient usage and 

Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 25 and 36 in combination with the current elements are both novel and unobvious over the prior of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

9/8/2021
/ANDREW N HO/Examiner
Art Unit 2162     


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162